              Case 1:19-cr-00507-AJN Document 4 Filed 06/14/21 Page 1 of 2
,,


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     -------------------------------x

     UNITED STATES OF AMERICA
                                                 SEALING ORDER
               - v. -

     ZIYING TAN,
        a/k/a "Tony Tan,

                            Defendant.
     -------------------------------x
                 WHEREAS an application has been made by the United States

     of America for the temporary sealing of filings and other docket

     entries in the above-captioned case,           and the captioning of the .

     case as United States v. John Doe in the public docket; and

                 WHEREAS   the   Court   finds    that   active   law   enforcement

     investigations may be compromised if the Government's application

     is not granted,

                  IT IS HEREBY ORDERED that filings in the above-captioned

     case be filed under seal, and the case shall be captioned as United

     States v . John Doe in the public docket,           until further order by

     this Court;

                  IT IS FURTHER ORDERED that no docket entries shall be

     made in the above-captioned matter until             further Order by this

     Court;




                                           1
                               Case 1:19-cr-00507-AJN Document 4 Filed 06/14/21 Page 2 of 2
.   .. •   L   ' If




                                   IT IS FURTHER ORDERED that counsel for the defendant and

                      the Government may be provided a copy of any transcript of the

                      proceedings in this matter without further Order of the Court ; and

                                   IT IS FINALLY ORDERED that the Government shall report

                      to the Court on or before six months after execution of this Order

                      regarding the continuing need,       if any,   to maintain these matters

                      under seal.

                      Dated:       New York , New York
                                   July 12, 20 19




                                                         HON .
                                                         United States Magistrate Judge
                                                         Southern District of New York




                                                            2
